Citation Nr: 1648292	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  09-11 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for chronic lumbosacral strain with degenerative changes on an extraschedular basis.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974 and from May 1979 to May 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri

Historically, a November 1989 rating decision granted service connection for a chronic lumbosacral strain with degenerative changes and for hallux valgus of the left great toe, PO bunionectomy with osteotomy, and each was rated 10 percent disabling.  The Veteran did not appeal the initial ratings assigned and he did not appeal the May 1990 rating decision, of which he was notified that month, which denied increased ratings for those disorders.  He did not appeal an August 1993 rating decision which denied an increased rating for the service-connected low back disorder, of which he was notified that month.  

A January 2002 rating decision increased the 10 percent rating for the service-connected low back disorder to 40 percent, effective February 21, 2001, the date entitlement was shown based on VA outpatient treatment (OPT) treatment records.  

The Veteran testified at a January 2012 videoconference before a Veterans Law Judge who is now retired.  The hearing transcript is of record.  The Veteran declined to respond to an offer of another hearing before a sitting Veterans Law Judge.  See December 2014 Board letter.  

In April 2012 the claim was remanded for additional development.  

A December 2012 rating decision granted service connection for left leg radiculopathy, as due to the service-connected low back disorder, which was assigned an initial 20 percent disability rating under Diagnostic Code 8520 (sciatic neuropathy), effective May 9, 2012.  

The Veteran was provided notice under the Veterans Claims Assistance Act of 2000 (VCAA) in April 2014 as to a claim for a TDIU rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and enabling regulations at 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2015).  A September 2014 rating decision denied a compensable rating for service-connected pseudofolliculitis barbae and denied a TDIU rating.  The Veteran failed to appeal the September 2014 denial of a TDIU rating.

In March 2015 the Board entered a decision denying a rating in excess of 40 percent for service-connected chronic lumbosacral strain with degenerative changes.  The issue of entitlement to a rating in excess of 10 percent for hallux valgus of the left great toe, PO bunionectomy with osteotomy, was remanded for an addendum opinion regarding whether the Veteran's diagnosed left foot hammertoes, calluses, and degenerative joint disease are the result of or had been aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected left great toe disability, and an opinion as to whether the Veteran's neurological symptoms in the left foot were related to his service-connected left great toe disability.  

The Veteran appealed the denial of a rating in excess of 40 percent for service-connected chronic lumbosacral strain with degenerative changes to the United States Court of Appeals for Veterans Claims (Court).  In March 2016 pursuant to a Joint Motion for Partial Remand (JMPR), error was found in that portion of the Board's March 2015 decision denying a rating in excess of 40 percent for service-connected chronic lumbosacral strain with degenerative changes on an extra-schedular basis.  Also, the parties found that the Board erred in its disposition of the matter of entitlement to a TDIU.   

As noted above, the claim for a rating in excess of 10 percent for hallux valgus of the left great toe, PO bunionectomy with osteotomy was remanded by the Board in 2015.  Although a VA examination was conducted in September 2016 to comply with the queries set forth in the 2015 Board remand, the RO has not readjudicated that claim, either in a rating decision or in a supplemental statement of the case (SSOC).  As such, that matter is still pending at the RO and will not be addressed herein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the JMPR it was stated that there were inadequate reasons or bases for the Board's determination that referral for extraschedular consideration for the service-connected low back condition was not warranted and also inadequate reasons or bases for finding that entitlement to a TDIU rating was not reasonably raised by the record of appeal.  

In the JMPR it was noted that in March 2015 the Board concluded that "the schedular evaluation for the Veteran's lumbar spine disability is not inadequate" observing that the Veteran's "primary complaint is pain" [and stiffness].  But, the Board did not address the Veteran's "reports of requiring pain medication for his constant back pain [which is not addressed] in the schedular criteria."  The JMPR observed that a May 2009 VA examiner opined that the use of pain medication and muscle relaxants could affect dexterity and alertness, that the Veteran reported that he required the use of a back brace and cane to assist him in walking, and that his pain affected his sleep.  

The Board may not assign an extraschedular disability rating in the first instance, which requires review and a determination by VA's Director of Compensation Services.  Thereafter, the Board may assign an extraschedular disability rating.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  

With respect to whether a TDIU claim was reasonably raised by the record, the parties to the JMPR noted that the Board had acknowledged that the Veteran had filed claims for service connection for several additional disabilities and a claim for TDIU, and that the latter was denied in a September 26, 2014, Rating Decision because he failed to provide VA Form 21-8940.  The Veteran failed to appeal the denial of TDIU.  Nevertheless, the parties to the JMPR agreed that the issue of entitlement to a TDIU was before the Board based on evidence that was before the RO at the time of the September 2014 denial that the Veteran never appealed. 


Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for an evaluation in excess of 40 percent for chronic lumbosacral strain with degenerative changes on an extraschedular basis to VA's Director of Compensation Services for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

2.  After conducting any development needed to properly consider a claim for TDIU, if the schedular criteria are still not met under 38 C.F.R. § 4.16(a), refer the claim for a TDIU rating on an extraschedular basis to VA's Director of Compensation Services for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  

3.  Thereafter, and following all development requested herein including referral of the above mentioned matters to the Director of Compensation Services for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b), the RO should readjudicate the claims for an evaluation in excess of 40 percent for chronic lumbosacral strain with degenerative changes on an extraschedular basis and for a TDIU to include on an extraschedular basis. 

4.  If any claim remains denied issue a supplemental statement of the case (SSOC) to the Veteran and his representative addressing such matter(s) and provide them with the appropriate period of time within which to respond before returning the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




